                Case 2:19-cr-00058-TLN Document 38 Filed 03/23/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00058 TLN
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   DARNELL RAY OWENS,                                  DATE: March 25, 2021
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. Troy L. Nunley
16

17          This case is set for status on March 25, 2021. On May 13, 2020, this Court issued General Order

18 618, which suspends all jury trials in the Eastern District of California “until further notice.” Further,

19 pursuant to General Order 611, this Court’s declaration of judicial emergency under 18 U.S.C. § 3174,

20 and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial

21 emergency, this Court has allowed district judges to continue all criminal matters to a date after May 2,
        1
22 2021. This and previous General Orders, as well as the declarations of judicial emergency, were

23 entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00058-TLN Document 38 Filed 03/23/21 Page 2 of 5


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00058-TLN Document 38 Filed 03/23/21 Page 3 of 5


 1 for the status. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                                 STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.      By previous order, this matter was set for status on March 25, 2021.

 7          2.      By this stipulation, defendant now moves to continue the status conference until June 3,

 8 2021, at 9:30 a.m., and to exclude time between March 25, 2021, and June 3, 2021, under 18 U.S.C.

 9 § 3161(h)(7)(A), B(iv) [Local Code T4].

10          3.      The parties agree and stipulate, and request that the Court find the following:

11                  a)     The government has represented that the discovery associated with this case

12          includes approximately 2,416 pages of documents including investigative reports, laboratory

13          reports, information regarding potential witnesses, and copies of letters that form the bases of the

14          charges in this case, as well as other letters and writing of the defendant. All of this discovery

15          has been either produced directly to counsel and/or made available for inspection and copying.

16                  b)     The government has represented that additional discovery will be produced on a

17          rolling basis as it is gathered and prepared for production.

18                  c)     In addition to the public health concerns cited by the General Orders and

19          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

20          ends-of-justice delay is particularly apt in this case because counsel for defendant desires

21          additional time to review the discovery, consult with his client, conduct investigation and

22          research related to the charges and to otherwise prepare for trial. Further, the government has

23          extended a plea offer, and counsel for the defendant requires additional time to consult with his

24          client regarding potential resolutions of the case and to conduct research into various matters that

25          could potentially affect sentencing.

26                  d)     Defense counsel has also represented that since the parties’ previous stipulation,

27          Defense counsel has consulted with an expert to conduct an evaluation of the defendant for

28          defense investigation purposes. Defense counsel continues to investigate the case, including

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:19-cr-00058-TLN Document 38 Filed 03/23/21 Page 4 of 5


 1         awaiting the results of this evaluation, and requests additional time to investigate and consult

 2         with the defendant.

 3                e)      Counsel for defendant believes that failure to grant the above-requested

 4         continuance would deny him the reasonable time necessary for effective preparation, taking into

 5         account the exercise of due diligence.

 6                f)      The government does not object to the continuance.

 7                g)      Based on the above-stated findings, the ends of justice served by continuing the

 8         case as requested outweigh the interest of the public and the defendant in a trial within the

 9         original date prescribed by the Speedy Trial Act.

10                h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11         et seq., within which trial must commence, the time period of March 25, 2021 to June 3, 2021,

12         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

13         because it results from a continuance granted by the Court at defendant’s request on the basis of

14         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

15         of the public and the defendant in a speedy trial.

16 / / /

17 / / /

18 / / /

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              4
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00058-TLN Document 38 Filed 03/23/21 Page 5 of 5


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: March 22, 2021                                    PHILLIP A. TALBERT
 7                                                            Acting United States Attorney
 8
                                                              /s/ SHEA J. KENNY
 9                                                            SHEA J. KENNY
                                                              Assistant United States Attorney
10

11
     Dated: March 22, 2021                                    /s/ JEROME PRICE
12                                                            JEROME PRICE
13                                                            Counsel for Defendant
                                                              DARNELL RAY OWENS
14

15

16

17
                                            FINDINGS AND ORDER
18
            IT IS SO FOUND AND ORDERED this 22nd day of March, 2021.
19

20

21

22                                                                   Troy L. Nunley
                                                                     United States District Judge
23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               5
      PERIODS UNDER SPEEDY TRIAL ACT
